      Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 1 of 16                     FILED
                                                                                    2021 Jan-12 AM 11:54
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 JACOB DEON FONVILLE,                       )
                                            )
        Plaintiff,                          )
                                            )
 v.                                         )    Case No. 2:19-cv-01340-KOB-HNJ
                                            )
 KELLER W. SPEAKS, et al.,                  )
                                            )
        Defendants.                         )

      MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff, Jacob Deon Fonville, filed a pro se complaint pursuant to 42 U.S.C. §

1983 for violations of his civil rights. Doc. 1. Plaintiff names the following defendants

in the complaint: Correctional Officers Keller Speaks and Zackery McLemore. Id. at 1-

2. Plaintiff seeks monetary relief. Id. at 5. In accordance with the usual practices of

this court and 28 U.S.C. § 636(b)(1), the court referred the complaint to the undersigned

magistrate judge for a preliminary report and recommendation. See McCarthy v. Bronson,

500 U.S. 136 (1991). For the following reasons, the undersigned recommends the court

grant defendants Speaks and McLemore’s motion for summary judgment and dismiss

plaintiff’s claims with prejudice.

                                 I. Procedural History

       On February 3, 2020, the undersigned entered an Order for Special Report

directing the Clerk to forward copies of the complaint to the defendants and directing

them to file a Special Report addressing plaintiff’s factual allegations. Doc. 8. The
      Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 2 of 16




undersigned advised the defendants that the Special Report could be submitted under

oath or accompanied by affidavits and, if appropriate, the court would consider it as a

motion for summary judgment filed pursuant to Rule 56 of the Federal Rules of Civil

Procedure. Id.

       On May 8, 2020, defendants Speaks and McLemore filed a Special Report,

supplemented by affidavits and other evidence. Doc. 13. On August 17, 2020, the

undersigned notified the parties that the court would construe the Special Report as a

motion for summary judgment and notified the plaintiff that he had twenty-one (21)

days to respond to the motion for summary judgment by filing affidavits or other

material. Doc. 19. The undersigned also advised plaintiff of the consequences of any

default or failure to comply with Fed. R. Civ. P. 56. Id.; see Griffith v. Wainwright, 772

F.2d 822, 825 (11th Cir. 1985). On September 11, 2020, plaintiff filed a response. Doc.

22.

       This matter now proceeds before the court on the defendants’ motion for

summary judgment and the response thereto.

                                II. Standard of Review

       Because the court has construed the defendants’ Special Report as a motion for

summary judgment, Fed. R. Civ. P. 56 governs the resolution of the motion. Under

Rule 56(a), summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” In making that assessment, the court must view the evidence in a light most
                                            2
     Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 3 of 16




favorable to the non-moving party and must draw all reasonable inferences against the

moving party. Chapman v. AI Transport, 229 F.3d 1012, 1023 (11th Cir. 2000). The

burden of proof is upon the moving party to establish his prima facie entitlement to

summary judgment by showing the absence of genuine issues of material fact and that

he is due to prevail as a matter of law. See Clark v. Coats & Clark, Inc., 929 F.2d 604,

608 (11th Cir. 1991). Unless plaintiff, who carries the ultimate burden of proving his

action, is able to show some evidence with respect to each element of his claim, all other

issues of fact become immaterial, and the moving party is entitled to judgment as a

matter of law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Bennett v. Parker,

898 F.2d 1530, 1532-33 (11th Cir. 1990). As the Eleventh Circuit has explained:

       Facts in dispute cease to be “material” facts when plaintiff fails to establish
       a prima facie case. “In such a situation, there can be ‘no genuine issue as
       to any material fact,’ since a complete failure of proof concerning an
       essential element of the non-moving party’s case necessarily renders all
       other facts immaterial.” [citations omitted].           Thus, under such
       circumstances, the public official is entitled to judgment as a matter of law,
       because plaintiff has failed to carry the burden of proof. This rule
       facilitates the dismissal of factually unsupported claims prior to trial.

Bennett, 898 F.2d at 1532.

       However, any “specific facts” pled in a pro se plaintiff’s sworn complaint must be

considered in opposition to summary judgment. See Caldwell v. Warden, FCI Talladega,

748 F.3d 1090, 1098 (11th Cir. 2014) (citing Perry v. Thompson, 786 F.2d 1093, 1095 (11th

Cir. 1986)). Additionally, because plaintiff is pro se, the court must construe the

complaint more liberally than it would pleadings drafted by lawyers. Hughes v. Rowe, 449

                                             3
     Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 4 of 16




U.S. 5, 9 (1980). A pro se pleading “is held to a less stringent standard than a pleading

drafted by an attorney” and is liberally construed. Jones v. Fla. Parole Comm’n, 787 F.3d

1105, 1107 (11th Cir. 2015).

                            III. Summary Judgment Facts1

       On March 19, 2019, prison staff reassigned plaintiff from a single, one-man cell

in G-Unit, to a double, two-man cell in Y-Unit. Doc. 1 at 11. After plaintiff entered

the cell, his new cellmate told him he had “15 minutes to get out [of] his cell” or he

would stab plaintiff. Id. Plaintiff’s cellmate was not a documented enemy. Id. Plaintiff

began to kick the door to get an officer’s attention. Id. Correctional Officers Speaks

and McLemore arrived at the cell and asked who kicked the door. Id. When plaintiff

responded that he had, the officers sprayed him with pepper spray and beat him with a




1
  Pursuant to foregoing summary judgment standard, the following facts are undisputed or, if
disputed, taken in a light most favorable to plaintiff.


                                             4
      Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 5 of 16




baton. Id. 2 3

        Prison medical staff completed a body chart which indicated plaintiff sustained

a laceration to the right side of his head. Doc. 13-10. In addition, plaintiff sustained


2
  Defendant Speaks asserts that on March 19, 2019, at approximately 1:24 p.m., he and defendant
McLemore were conducting a security check of Y-Unit. Doc. 13-1, Speaks Aff. Speaks states
that as he approached cell Y-3, he observed plaintiff with a sheet tied around his neck in an attempt
to hang himself. Id. Speaks alleges that when he opened cell Y-3 to stop plaintiff from hanging
himself, plaintiff suddenly rushed the cell door, attempting to attack Speaks. Id. Speaks claims
that out of fear for his safety, he engaged plaintiff and delivered several palm heel strikes to
plaintiff’s facial area. Id. He claims plaintiff continued to fight and did not comply with his direct
orders to stop resisting and to lie on the ground. Id. Speaks then attempted a two on one take
down, but due to the limited space inside the cell, the take down attempt was unsuccessful. Id. He
contends plaintiff was able to get back on his feet and continued to be combative and fail to comply
with direct orders. Id. Speaks states he engaged plaintiff a second time, attempting a second two
on one take down. Id. He alleges plaintiff continued to kick him and failed to follow direct orders.
Id. Speaks claims he was able to gain control of plaintiff, handcuffed him to the rear, and thus, all
force ceased. Id.
3
  Defendant McLemore alleges that on March 19, 2019, at approximately 1:25 p.m., he was
conducting a security check of Y-Unit when defendant Speaks directed him to report to cell Y-3.
Doc. 13-2, McLemore Aff. at 1. McLemore notes that when defendant Speaks opened the Y-3
cell door, plaintiff rushed out of the cell swinging wildly at Speaks with his fist clinched. Id.
McLemore contends he gave plaintiff several direct orders to stop and get on the floor, but plaintiff
refused to comply. Id. He states that although Speaks took plaintiff to the floor, plaintiff was able
to get back on his feet. Id. McLemore claims plaintiff attempted to rush towards Speaks, and
McLemore administered a one one-second burst of SABRE Red chemical agent to plaintiff’s facial
area. Id. He alleges plaintiff lost his balance and fell to the floor, striking the left side of his head
on the floor. Id. McLemore states plaintiff immediately returned to his feet as if the chemical
agent had no effect on him and rushed back towards defendant Speaks, swinging his clinched fist.
Id. He asserts he gave plaintiff several direct orders to stop and lie on the floor, but plaintiff
refused. Id. McLemore states that out of fear for his safety and that of defendant Speaks, he drew
his baton and administered a series of low forehand swings to plaintiff’s leg and back. Id.
McLemore alleges that although officers tackled plaintiff to the floor again, he continued to swing
and kick at the officers. Id. McLemore states he continued to give plaintiff several direct orders
to lie on the floor and stop his assault, but plaintiff refused to comply. Id. McLemore claims he
administered a second series of low forehand swings to plaintiff’s right leg, inadvertently striking
plaintiff’s right arm as plaintiff attempted to block the strikes. Id. at 1-2. McLemore states he
gave plaintiff several direct orders to lie prone and put his hands behind his back. Id. at 2. Plaintiff
complied, the guards placed handcuffs on plaintiff, and all force ceased. Id. The guards assisted
plaintiff to his feet and escorted him to the infirmary for decontamination and a body chart. Id.


                                                   5
      Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 6 of 16




bruises to his left and right shoulders, a puncture wound on the back of his right arm,

bruises and swelling on his right ankle, and an abrasion on his left ankle. Id. Pictures

of plaintiff shortly after the incident show some of his injuries, including the puncture

wound to the back of his right arm and his swollen right ankle. Doc. 13-12 at 1-12.

       Plaintiff states the laceration to his head required three staples. Doc. 1 at 5.

Subsequent x-rays of plaintiff’s ankle revealed a fracture of the distal aspect of the right

fibula and soft tissue swelling over the lateral malleolus. Doc 13-5 at 9. 4

       On March 22, 2019, Captain Shannon Caldwell completed a Use of Force

Investigative Report concerning the March 19, 2019 incident. Doc. 13-9. Caldwell

found that Speaks’ and McLemore’s use of force was justified, and they used a

reasonable amount of force to control plaintiff and achieve a legitimate correctional

objective. Id.




4
  Plaintiff also states he suffers from migraines and memory loss due to his head injury and “back
and spine problem[s].” Doc. 1 at 5, 12. However, plaintiff’s medical records do not indicate a
history of migraines or memory loss associated with his injuries on March 19, 2019. Doc. 13-3 to
-8. An x-ray of plaintiff’s lumbar spine taken since the incident occurred exhibited “[n]o obvious
evidence of an acute injury involving the lumbar vertebral column.” Doc. 13-5 at 4. However,
medical staff suspected plaintiff’s ankle injury may have been contributing to an altered gait and
referred him to physical therapy. Doc. 13-4 at 4.
                                                6
     Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 7 of 16




                                     IV. Analysis

      Defendants Speaks and McLemore’s motion for summary judgment merits

granting on plaintiff’s Eighth Amendment excessive force claims asserted against them

in their individual capacities for monetary damages.

      The court must analyze Plaintiff’s excessive force allegations under the standard

set forth by the United States Supreme Court in Hudson v. McMillian, 503 U.S. 1 (1992)

and Whitley v. Albers, 475 U.S. 312 (1986). See Campbell v. Sikes, 169 F.3d 1353, 1374-75

(11th Cir. 1999). In Hudson v. McMillian, the Supreme Court held that in assessing an

inmate’s excessive force claim, “the core judicial inquiry is that set out in Whitley:

whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” Hudson, 503 U.S. at 6-7. In extending

Whitley to all cases involving allegations of the use of force by prison officials, the

Supreme Court reasoned:

      Many of the concerns underlying our holding in Whitley arise whenever
      guards use force to keep order. Whether the prison disturbance is a riot
      or a lesser disruption, corrections officers must balance the need “to
      maintain or restore discipline” through force against the risk of injury to
      inmates. Both situations may require prison officials to act quickly and
      decisively. Likewise, both implicate the principle that “‘[p]rison
      administrators . . . should be accorded wide-ranging deference in the
      adoption and execution of policies and practices that in their judgment are
      needed to preserve internal order and discipline and to maintain
      institutional security.’”
Hudson, 503 U.S. at 6 (citations omitted).




                                             7
     Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 8 of 16




       With these concerns in mind, the Supreme Court set out certain factors that

should be considered when evaluating whether force used was excessive. These factors

include: (1) the need for application of force; (2) the relationship between that need and

the amount of force used; (3) the threat reasonably perceived by the responsible official;

(4) any efforts to temper the severity of a forceful response; and (5) the extent of the

injury suffered by the inmate. Whitley v. Albers, 475 U.S. at 321.

       In applying the foregoing factors to the facts of a particular case, the Supreme

Court has instructed:

       That is not to say that every malevolent touch by a prison guard gives rise
       to a federal cause of action. The Eighth Amendment’s prohibition of
       “cruel and unusual” punishments necessarily excludes from constitutional
       recognition de minimis uses of physical force, provided that the use of force
       is not of a sort “‘repugnant to the conscience of mankind.’”
Hudson, 503 U.S. at 9-10 (citations omitted).

       To create a genuine issue of material fact, a plaintiff must come forward with

evidence from which a reasonable inference can be drawn that a defendant acted

maliciously and sadistically. Generally, courts “do not second-guess prison officials on

matters that they are better equipped to handle under the exigencies of an internal

disturbance.” Wilson v. Blankenship, 163 F.3d 1284, 1295 (11th Cir. 1998).

       Although plaintiff claims defendants Speaks and McLemore sprayed him with

pepper spray and hit him with a baton on March 19, 2019, after he kicked his cell door,

(doc. 1 at 11), he does not dispute the additional events that precipitated the defendants’

use of force. Specifically, plaintiff does not refute that once the defendants opened his

                                            8
     Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 9 of 16




cell door, he rushed towards defendant Speaks swinging his clinched fist. Doc. 1; Doc.

13-1, Speaks Aff.; Doc. 13-2, McLemore Aff. at 1. Neither does plaintiff refute that he

repeatedly disobeyed verbal orders to stop resisting and to lie on the floor. Id.

       Furthermore, although plaintiff averred that he banged on his cell door to alert

the guards as to an imminent risk of harm from his cellmate, doc. 1 at 11, in suicide

counseling after the altercation he reported on March 19, 2019, that he kicked the door

to obtain medical attention for shoulder pain (doc. 13-8 at 2), and on March 20, 2019,

he reported that he beat on the door “asking for someone to talk to him regarding why

he was over” in Y block. Doc. 13-7 at 8.5 He also remarked during counseling that “he

needs to go back to a single cell and there will be issues if they try to put him into a cell

with someone else”; and, he “had been in a single cell when suddenly he was moved to

Y block and put in a cell with someone else,” which caused him to be “worried about

his safety” and express his preference “to be in a single cell.” Doc. 13-6 at 34, 37.

Nevertheless, the medical records do not reflect plaintiff admitted that he attacked the

guards.

       The undersigned notes the balance between accepting plaintiff’s version of the

facts as true with recognizing the parties’ evidentiary burden on summary judgment.

The undersigned notified plaintiff that a party opposing a motion for summary

judgment under Rule 56 must respond with counter-affidavits and/or documents


5
  These statements circumvent the hearsay rule due to Federal Rules of Evidence 801(d)(2)(A)
(statement by a party opponent) and 803(4) (statements made for medical diagnosis or treatment).
                                               9
     Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 10 of 16




setting forth specific facts demonstrating the existence of a genuine dispute of material

fact for resolution at trial. Doc. 19 at 1, 3. The undersigned further advised plaintiff

that if the party opposing the motion does not comply with Rule 56, the court may

declare the facts in the affidavits and/or documents supporting the motion to be

established as true and find no genuine dispute of material fact exists. Id. at 2-3.

       While “specific facts” pleaded in a pro se plaintiff’s sworn complaint must be

considered in opposition to summary judgment, see Caldwell v. Warden, FCI Talladega,

748 F.3d 1090, 1098 (11th Cir. 2014) (citing Perry v. Thompson, 786 F.2d 1093, 1095 (11th

Cir. 1986)), plaintiff’s sworn complaint fails to contain sufficient specific facts to refute

the defendants’ sworn affidavits. Doc. 1. In his response to summary judgment,

plaintiff does not expressly deny or dispute the defendants’ version of events, but

merely questions the defendants’ averments regarding whether the altercation happened

in or out of the cell, the length of the altercation, and the lack of body charts for the

defendants. Doc. 22 at 2. Regardless, plaintiff’s response is not sworn, and the court

cannot consider it as an unsworn written declaration, made under penalty of perjury, as

required by 28 U.S.C. § 1746. As a general rule, district courts may not consider

unsworn statements when “determining the propriety of summary judgment.” Gordon

v. Watson, 622 F.2d 120, 123 (5th Cir. 1980).6




6
 The Eleventh Circuit adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981).
                                               10
        Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 11 of 16




         Plaintiff has failed to meet his evidentiary burden on summary judgment.

Because neither plaintiff’s complaint nor his response creates a factual dispute

concerning whether he attacked defendants Speaks and McLemore when they opened

his cell on March 19, 2019, the defendants’ averments that he did are established as

true.

         Because plaintiff rushed Speaks when Speaks and McLemore opened his cell

door, Speaks delivered several palm heel strikes to plaintiff’s facial area and attempted

to tackle him. Doc. 13-1, Speaks Aff. When plaintiff continued to resist, McLemore

administered a one-second burst of SABRE Red to plaintiff’s facial area. Doc. 13-2,

McLemore Aff. at 1. However, plaintiff continued to swing at the defendants and

disregard their orders. Id. McLemore states that out of fear for his and defendant

Speaks’s safety, he drew his baton and administered a series of low forehand swings to

plaintiff’s leg and back. Id. Although officers tackled plaintiff to the floor, he continued

to swing and kick at the officers. Id. McLemore states he continued to give plaintiff

several direct orders to lie on the floor and stop his assault, but he refused to comply.

Id. McLemore claims he administered a second series of low forehand swings to

plaintiff’s right leg. Id. at 1-2. McLemore alleges he gave plaintiff several direct orders

to lie prone and put his hands behind his back. Id. at 2. Plaintiff eventually complied,

and officers placed handcuffs on plaintiff and all force ceased. Id.

         Given plaintiff’s undisputed failure to obey orders and his continued resistance,

defendants Speaks and McLemore were justified in taking some action against plaintiff
                                            11
    Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 12 of 16




to restrain him and to accomplish security interests. In light of the tense security

situation, the undersigned cannot say the amount of force used by the defendants to

gain control over plaintiff exceeded the amount needed. The evidence does not reflect

that the defendants maliciously and sadistically attacked plaintiff. Neither was the force

“repugnant to the conscience of mankind.” Hudson, 503 U.S. at 9-10 (citations omitted).

Rather, the level of violence by plaintiff warranted a response from the defendants that

was perceived by them as sufficient to prevent injury and resistance.

      While assessing the credibility of the allegations made by plaintiff or defendant

is beyond the scope of a trial court’s ruling on a motion for summary judgment, see, e.g.

Anderson v. Liberty Lobby, Inc., 447 U.S. 242, 255 (1986), portraying a genuine issue of

material fact requires plaintiff to produce evidence raising a reasonable inference that

defendants Speaks and McLemore acted maliciously and sadistically. The court need

not second guess a prison official’s use of force in response to a violent disturbance and

resistance by prisoners unless that force is so excessive as to be unmistakably malicious

and sadistic. Hudson, 503 U.S. at 6-7; Wilson v. Blankenship, 163 F.3d at 1295. The use

of force by prison officials to compel compliance with security and safety needs in the

prison is, unfortunately, a common if not frequent occurrence. Such uses of force to

maintain order and discipline are not unconstitutional unless the force is so great or so

unnecessary that it can be nothing more than malicious and sadistic. Where the

evidence leaves room for the conclusion that force was applied for the legitimate



                                           12
    Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 13 of 16




purpose of restoring or maintaining order, there ensues no genuine issue of fact

precluding summary judgment.

      Here, the evidence plainly leaves room for the conclusion that defendants Speaks

and McLemore acted with the legitimate intent to restore or maintain order, rather than

maliciously or sadistically. The undisputed evidence that plaintiff rushed defendant

Speaks with a clenched fist and refused to obey direct orders to lie on the floor

authorized the defendants to use force, and the court may not second-guess that force

given the circumstances. See generally Graham v. Connor, 490 U.S. 386, 396-397 (1989).

The Eighth Amendment proscribes force involving a malicious and sadistic intent, a

requirement which does not exist here.

      The record further shows that the defendants attempted to temper the severity

of the response by giving plaintiff multiple orders to lie down and stop resisting. Doc.

13-1, Speaks Aff.; Doc. 13-2, McLemore Aff. at 1-2. When plaintiff failed to comply,

defendant McLemore administered a one second burst of SABRE Red into plaintiff’s

face. Doc. 13-2, McLemore Aff. at 1. When this had no effect on plaintiff, defendant

McLemore drew his baton and struck plaintiff’s back and lower body. Id. at 1-2.

      Plaintiff sustained multiple bruises, a laceration to his head, a puncture wound to

the back of his arm, and a fractured ankle. Doc. 13-5 at 9; Doc. 13-10. Given the

undisputed facts that plaintiff fell after defendant McLemore sprayed him with SABRE

Red, the defendants twice attempted to tackle plaintiff, and defendant McLemore used



                                          13
     Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 14 of 16




his baton to strike plaintiff several times on his back and lower extremities, plaintiff’s

injuries were consistent with the use of force.

       Nonetheless, the extent of injury suffered is but one factor to be considered in

determining whether the use of force was excessive. See Hudson, 503 at 7. The U.S.

Supreme Court in Wilkins v. Gaddy, 559 U.S. 34, 38 (2010), clarified that the purpose of

Hudson was to “shift the ‘core judicial inquiry’ from the extent of the injury to the nature

of the force—specifically, whether [the force] was nontrivial and ‘was applied . . .

maliciously and sadistically to cause harm.’” (quoting Hudson, 503 U.S. at 7). Even

viewing the seriousness of plaintiff’s injuries, his allegations, if proven at trial, still fail

to establish that defendants Speaks’ and McLemore’s use of force was malicious and

sadistic. There was a need for the application of force, and the force used was not

unreasonable, given plaintiff’s undisputed violence against officers.

       Based on the foregoing, defendants Speaks and McLemore’s motion for

summary judgment merits granting and plaintiff’s Eighth Amendment excessive force

claims warrant dismissal.

                                   V. Recommendation

       For the reasons stated above, the undersigned RECOMMENDS the court

GRANT defendant Speaks and McLemore’s motion for summary judgment and

DISMISS plaintiff’s claims WITH PREJUDICE.




                                              14
     Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 15 of 16




                             VI. Notice of Right to Object

       Any party may file specific written objections to this report and

recommendation. A party must file any objections with the Clerk of Court within

fourteen (14) calendar days from the date the report and recommendation is entered.

Objections should specifically identify all findings of fact and recommendations to

which objection is made and the specific basis for objecting. Objections also should

specifically identify all claims contained in the complaint that the report and

recommendation fails to address. Objections should not contain new allegations,

present additional evidence, or repeat legal arguments. An objecting party must serve

a copy of its objections on each other party to this action.

       Failing to object to factual and legal conclusions contained in the magistrate

judge’s findings or recommendations waives the right to challenge on appeal those same

conclusions adopted in the district court’s order. In the absence of a proper objection,

however, the court may review on appeal for plain error the unobjected to factual and

legal conclusions if necessary in the interests of justice. 11th Cir. R. 3-1.

       On receipt of objections, a United States District Judge will review de novo those

portions of the report and recommendation to which specific objection is made and

may accept, reject, or modify in whole or in part, the undersigned’s findings of fact and

recommendations. The district judge must conduct a hearing if required by law.

Otherwise, the district judge may exercise discretion to conduct a hearing or otherwise

receive additional evidence. Alternately, the district judge may consider the record
                                            15
    Case 2:19-cv-01340-KOB-HNJ Document 25 Filed 01/12/21 Page 16 of 16




developed before the magistrate judge, making an independent determination on the

basis of that record.    The district judge also may refer this action back to the

undersigned with instructions for further proceedings.

      A party may not appeal the magistrate judge’s report and recommendation

directly to the United States Court of Appeals for the Eleventh Circuit. A party may

only appeal from a final judgment entered by a district judge.

      DONE this 12th day of January, 2021.

                                               ____________________________________
                                                     HERMAN N. JOHNSON, JR.
                                               UNITED STATES MAGISTRATE JUDGE




                                          16
